Citation Nr: 1019840	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-03 249A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical 
Center
 in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for treatment of a nonservice-connected 
disability incurred at a non-VA medical facility on April 14, 
2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to 
December 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in June 2005 of the 
Department of Veterans Affairs Medical Center in Gainesville, 
Florida which is part of the North Florida/South Georgia 
Veterans Health System. 

In March 2010, the Veteran failed to appear at a hearing 
before a member of the Board, and he has not requested for 
good cause that the hearing be rescheduled.  His hearing 
request is therefore deemed withdrawn.  38 C.F.R. § 20.704.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran received treatment at Putnam Medical Center 
on April 14, 2005, for a non-service-connected disability.

2.  The evidence does not establish that the Veteran was 
treated for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
unauthorized medical services for treatment provided by 
Putnam Medical Center on April 14, 2005, have not been met.  
38 U.S.C.A. §§ 1725, 5107 (West 2009); 38 C.F.R. §§ 3.102, 
17.1000, 17.1001, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009), does not apply in the 
instant case.  Because the claim in this case is governed by 
the provisions of Chapter 17 of Title 38 of the United States 
Code, the VCAA and its implementing regulations are not 
applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  Moreover, the Board has reviewed the case for 
purpose of ascertaining whether the Veteran has had a fair 
opportunity to present arguments and evidence in support of 
his claim for reimbursement of medical expenses, and the 
Board concludes that the requirements for the fair 
development of the appeal have been met in this case.  Here, 
the duty to notify was satisfied by way of a letter sent to 
the Veteran in June 2005, as well as the August 2005 
Statement of the Case.  Correspondence in the file indicates 
that the Veteran was also provided information pertaining to 
VCAA statues and regulations.  Additionally, in statements, 
the Veteran has made specific arguments as to why he met the 
criteria for reimbursement, which shows his actual knowledge 
of the evidence necessary to substantiate the claim.

Legal Criteria & Analysis

The Veteran contends that reimbursement is warranted for 
expenses incurred during the Veteran's April 14, 2005 
emergency room visit at a private facility.

Generally, in cases where a claimant seeks reimbursement for 
unauthorized medical expenses, it must be determined (1) 
whether the services for which payment is sought were 
authorized by VA, and (2) whether the appellant is eligible 
for payment or reimbursement for services not previously 
authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

Under 38 C.F.R. § 17.130 (2009), it states, "No reimbursement 
or payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities."

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities that has 
not been previously authorized may be authorized under 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 
under the United States Code was enacted by Congress as part 
of the Veterans Millennium Health Care and Benefits Act, Pub. 
L. No. 106-117, 113 Stat. 1553 (1999).  The provisions of the 
Act became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the Veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002.  See also 38 U.S.C.A. § 1725.

The criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334, 337 (1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

The Veteran's service-connected disabilities are: 
varicocelectomy and left eye traumatic scars, each rated as 
noncompensable, a low back strain, rated as 60 percent 
disabling, and headaches with complex partial seizures, rated 
as 10 percent disabling.  The Veteran is also in receipt of a 
100 percent total disability rating based on individual 
unemployability.  

On April 14, 2005, the Veteran presented to the emergency 
department at Putnam Medical Center, a non-VA facility, for 
re-check of a dog bite on his left leg.  The date of 
occurrence was noted as April 5, 2005.  The clinician 
indicated that the Veteran had been initially treated at the 
emergency department 2 days prior.  The Veteran arrived by 
private vehicle.  The medical services provided were 
classified as non-critical care.  The Veteran reported no 
complaints associated with the dog bite.  His pain level was 
1 to 3/10, and his condition was described as mild.  The 
clinician noted that the Veteran was alert, ambulatory and in 
no acute distress.  Treatment provided was described as 
"simple wound care."  On physical examination, the Veteran 
was not in acute distress.  His wound was cleansed and dry 
sterile dressing was applied.  The clinician noted no 
infection.  The Veteran was prescribed antibiotics and 
advised to continue his medication prior to being discharged.  
The diagnosis was dog bite re-check.

In June 2005, VA notified the Veteran that his claim was 
reviewed, and it was determined that the services provided by 
Putnam Medical Center on April 14, 2005, were not emergency 
care.  

In a statement, dated in July 2005, the Veteran stated that 
prior to going to the emergency room for treatment on April 
14, 2005, he consulted with a VA telenurse who advised him 
that the dog bite may have punctured an artery or large blood 
vessel, and his neighbor, who is a nurse, determined that he 
needed immediate medical attention.  He stated that the wound 
was bleeding to the point that blood was spurting from his 
leg.  As the nearest VA medical facility was more than an 
hour away, he sought treatment at Putnam Medical Center 
because it was located 10 miles away.    

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
Veteran's claim for reimbursement.

The evidence does not show that the Veteran was treated for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  The standard to meet this requirement is low.  While 
already quoted above, the Board will repeat what the 
regulation states as to this standard:

This standard would be met if there were an emergency medical 
condition manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.

While the Veteran argued that prior to being treated on April 
14, 2005, his wound was profusely bleeding and his neighbor, 
who is a nurse, thought that there was a need for immediate 
attention, the medical records addressing the treatment 
rendered by Putnam Medical Center do not substantiate his 
allegations.  Moreover, the Veteran did not submit any 
competent medical evidence or opinion in support of his 
assertion.

In reviewing a description of the symptoms the Veteran 
described to the medical professionals (in other words, 
attempting to see the Veteran's medical situation from his 
perspective) on April 14, 2005, the Board does not find these 
report of symptoms would cause a prudent person to believe 
that the absence of immediate medical attention would result 
in placing the health of the individual in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  The Veteran 
reported no complaints associated with the dog bite.  His 
pain level was 1 to 3/10.  Significantly, his condition was 
described as mild.  The Veteran arrived to the emergency room 
by private vehicle.  The clinician noted that the Veteran was 
alert, ambulatory and in no acute distress.  Treatment 
provided was described as "simple wound care."  There is no 
indication in the records that services other than cleansing 
the wound and related minor medical treatment were provided 
to the Veteran.  This is evidence against a finding of "acute 
symptoms," and there was nothing in these records to indicate 
the Veteran's symptomatology was "severe."  See 38 C.F.R. § 
17.1002(b).

Also hurting the claim is the fact that the medical evidence 
suggests that the injury was incurred some days prior to 
April 14, 2005.  In this regard, the Board notes that the 
records noted a date of occurrence of April 5, 2005, initial 
treatment date 2 days prior, and the diagnosis was dog bite 
re-check.  Thus opposing the Veteran's contention of urgency.  
More importantly, the medical services provided were 
classified as non-critical care.  

Because the Veteran's claim does not meet at least one of the 
criterion under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, 
reimbursement for any amount is prohibited.  The Board need 
not go into whether the claim meets any of the other 
criteria, as the failure to meet one of them precludes 
payment.  Id.

In sum, the preponderance of the evidence does not establish 
a basis to grant reimbursement for the April 14, 2005, 
emergency room medical treatment for the reasons described 
above.  In reaching this determination, the Board has 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).





						(The Order follows on the next 
page.).
ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses for medical services for a 
nonservice-connected disability incurred at a non-VA medical 
facility on April 14, 2005, is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


